UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8058


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY WAYNE GUESS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cr-00140-MSD-TEM-1)


Submitted:   February 20, 2013            Decided:   March 8, 2013


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Wayne Guess, Appellant Pro Se. Kevin Michael Comstock,
Assistant United States Attorney, Cameron Rountree, Special
Assistant  United   States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy Wayne Guess appeals the district court’s order

denying his motion to dismiss the indictment.           We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.           United States v.

Guess,   No.   2:10-cr-00140-MSD-TEM-1   (E.D.    Va.   filed   Nov.   20,

2012; entered Nov. 21, 2012).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                AFFIRMED




                                  2